Citation Nr: 0014684	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  98-07 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for service-connected 
tinea versicolor, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel

INTRODUCTION

The appellant served on active duty from February 1956 to 
November 1959.

This appeal arises from a March 1998 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) that denied 
an increased rating for service-connected tinea versicolor, 
which was then rated as 30 percent disabling.  Following the 
conduct of a personal hearing, the RO increased the rating 
for the disability to 50 percent.  The appellant continues to 
disagree with the assigned rating and seeks an increased 
evaluation.

The appellant appeared at a subsequent hearing at the RO 
before the undersigned member of the Board of Veterans' 
Appeals (Board) in March 2000. That hearing was held pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).  

FINDINGS OF FACT

1.  The appellant was diagnosed with seborrheic dermatitis 
and pruritus during his active service.  On Department of 
Veterans Affairs (VA) examination in August 1964, he was 
diagnosed with fairly extensive tinea versicolor.

2.   On VA examination in February 1998, the appellant was 
diagnosed with tinea versicolor and with aquagenic pruritus.  
According to a September 1999 VA consultation the tinea 
versicolor is not related to the aquagenic pruritus.

3. The appellant's claim for a higher rating is plausible, 
but the VA's statutory duty to assist him in the development 
of his claim has not been fulfilled.


CONCLUSION OF LAW

The claim for an increased rating for service-connected tinea 
versicolor, currently evaluated as 50 percent disabling, is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board of Veterans' Appeals (Board) must 
determine whether the appellant's claim for an increased 
rating is well grounded.  Under 38 U.S.C. § 5107(a) (West 
1991), VA has a duty to assist only those claimants who have 
submitted well grounded (i.e., plausible) claims.  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998).  The threshold question 
is whether a claimant has submitted evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  If a claimant meets this threshold 
requirement, VA's duty to assist in developing the facts 
pertinent to the claim under 38 U.S.C.A. § 5107 is triggered.  
Indeed, VA cannot assist a claimant in developing a claim 
that is not well grounded.  Morton v. West, 12 Vet. App. 477 
(1999).  

In determining whether a claim is well-grounded, the 
supporting evidence is presumed to be truthful.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  A claim for an increased 
rating is a new claim and "is generally well grounded under 
38 U.S.C.A. § 5107(a) when a claimant indicates that a 
service-connected disability has increased in severity."  
Colayong v. West, 12 Vet. App. 524, 532 (1999). 

The Board finds that the appellant's increased rating claim 
is well grounded on the basis of his statements regarding the 
current frequency and severity of symptoms, particularly his 
statements regarding pain.  On the one hand, the appellant 
has stated that his disability has included the same level of 
pain and itching over the years.  However, at a hearing in 
March 2000, the appellant testified that his symptoms have 
worsened over the years and that he is no longer able to work 
because of his skin disability.  Accordingly, VA's duty to 
assist the appellant in the development of this claim has 
been triggered. 
ORDER

The claim for an increased rating for service-connected tinea 
versicolor is well grounded.  To this extent only, the appeal 
is granted.


REMAND

It is the opinion of the Board that additional development is 
necessary prior to further disposition of the appellant's 
claim because the VA's duty to assist the appellant in the 
development of his claim for an increased rating has not been 
adequately fulfilled.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

A review of the appellant's vocational rehabilitation and 
counseling folder and his testimony at the hearings held 
before the undersigned in March 2000 and before the RO in 
September 1998 reveals that the appellant has continued to 
receive treatment at VA medical facilities for his tinea 
versicolor.  Records of ongoing treatment for the appellant's 
service connected disability are relevant to his claim for an 
increased rating.  It appears that the most recent records 
obtained by the RO in connection with its adjudication of the 
appellant's increased rating claim are from the period 
between 1992 and late 1994.  Since the vocational and 
rehabilitation folder contains subsequent VA treatment 
records, and the appellant has referred to post-1994 VA 
treatment, on remand, the RO must seek to obtain copies of 
all relevant VA treatment records that have yet to be 
obtained.

On VA examination in February 1998, the examining VA 
physician described findings of tinea versicolor and 
aquagenic pruritus.  In a September 1999 opinion that was 
prepared to address the potential conflict in diagnoses, a VA 
physician indicated that the aquagenic pruritus was an 
idiopathic condition that was not related to the tinea 
versicolor.  This opinion, while helpful in that it found the 
two diagnoses to be separate and independent, raises two 
additional questions:  (1) whether the aquagenic pruritus is 
related to the appellant's active service; and (2) 
what degree of the appellant's overall disability arising 
from skin disabilities is attributable to tinea versicolor 
and what degree thereof is attributable to aquagenic 
pruritus.  The RO should schedule a special examination to 
address these questions.

The appellant's tinea versicolor is rated as 50 percent 
disabling under 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 
7806, 7813 (1999), that is, the maximum allowable schedular 
rating.  The appellant has also raised the issue of 
extraschedular consideration of his disability under the 
provisions of 38 C.F.R. § 3.321(b)(1) (1999).  See also Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996) (extraschedular rating 
issue was component of claim for an increased rating).  
Indeed, as the 50 percent rating is the maximum allowable 
schedular rating under DC 7806, the only manner for assigning 
a higher rating necessarily involves extraschedular 
consideration.  The RO has not expressly considered whether 
the appellant's tinea versicolor rating claim should be 
referred to the appropriate officials for extraschedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1).  

The Board may not assign in the first instance an 
extraschedular rating under 38 C.F.R. § 3.321(b).  However, 
the Board is obligated, in the appropriate circumstances, to 
refer the issue of extraschedular consideration for 
compliance with the procedural requirements of 38 C.F.R. 
§ 3.321(b)(1) and for consideration of an extraschedular 
rating by the officials to whom this authority has been 
delegated by the regulation.  Floyd, 9 Vet. App. at 95.  The 
Board must address referral under 38 C.F.R. § 3.321(b) only 
where the circumstances might be deemed exceptional or 
unusual by VA's Under Secretary for Benefits or the Director 
of the Compensation and Pension Service.  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  In this case, the appellant's 
vocational and rehabilitation folder includes several 
assessments describing the appellant as having a serious 
employment handicap and as experiencing substantial 
difficulty in work environments.  The appellant has also 
stated that he is limited in the types of employment that he 
can seek because his tinea versicolor worsens in wet 
conditions.  One of the standards set forth in 38 C.F.R. 
§ 3.321(b)(1) involves the degree of interference with 
employment arising from a service-connected disability.  On 
remand, therefore, the RO must adjudicate whether 
extraschedular consideration of the appellant's increased 
rating claim by the appropriate VA officials is warranted.

Accordingly, to ensure that VA has met its duty to assist the 
appellant in developing the facts pertinent to this claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following:

1.  The RO should make the necessary 
arrangements in order to obtain copies of 
all the records of all VA treatment 
received by the appellant since late 1994 
relating to his skin disability.  If the 
appellant has received any private 
treatment, those records should also be 
obtained and associated with the claims 
folder.  If private treatment is reported 
and those records are not obtained for any 
reason, the appellant and his 
representative should be informed and 
afforded an opportunity to obtain the 
records.  The appellant is advised of his 
legal responsibility to submit evidence in 
support of his claim.  38 C.F.R. 
§  3.159(c).  
		
2.  Subsequently, the RO should schedule 
the appellant for a VA medical examination 
limited to determine the extent and 
severity of his service connected tinea 
versicolor and any other skin disorder 
found to be present.  All diagnostic tests 
and studies deemed necessary by the 
physician to properly assess the severity 
of the appellant's disorder(s) should be 
conducted.  All pertinent symptomatology 
and medical findings should be reported in 
detail.  Following the physical 
examination of the appellant, the 
physician should review all the medical 
documentation on file, including the 
service medical records and provide 
responses to the following questions: 1) 
the correct diagnoses of all skin 
disorders that were found to be present on 
examination; 2) the specific extent of the 
appellant's tinea versicolor; 3) if 
aquagenic pruritus is present, the 
physician should indicate the extent of 
its manifestations, and should separate 
the symptoms associated with the tinea 
vesicolor; and 4) should indicate whether 
aquagenic pruritus bears a relationship to 
the appellant's active service.  Finally, 
the physician should describe the impact, 
if any, that the appellant's service-
connected tinea versicolor has on his 
ability to obtain and retain a job.  In 
that the examination is to be conducted 
for compensation rather than for treatment 
purposes, the physician should be provided 
with a copy of all applicable rating 
criteria and he or she should be advised 
to address the clinical findings obtained 
during the examination pertaining to the 
appellant's skin disorder in correlation 
with the specific language contained in 
the rating criteria.   The entire claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examining physician in conjunction with 
the requested examination. The physician 
must provide a comprehensive report 
including complete rationale for all 
opinions expressed.  

3.  The appellant must be given adequate 
notice of the requested examination, and 
he is hereby advised that pursuant to 
38 C.F.R. § 3.655 (1999), when a claimant 
without good cause fails to report for 
examination, the claim will be denied.  
If he fails to report for the requested 
examination, that fact should be 
documented in the claims folder and the 
RO should consider the provisions of 
38 C.F.R. § 3.655 (1999).  A copy of all 
notifications must also be associated 
with the claims folder. 

4. Subsequently, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  
Specific attention is directed to the 
examination report to ensure that it 
complies with the directives of this 
REMAND.  If the report is deficient in 
any manner, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (1999);  See also Stegall v. 
West,  11 Vet.App. 268 (1998). 

5.  After completion of the above, the RO 
should adjudicate the issue on appeal 
with consideration given to all of the 
evidence of record, including all the 
additional medical evidence obtained 
pursuant to this remand. The RO should 
evaluate the appellant's entitlement to 
an increased evaluation under all the 
applicable laws and regulations and the 
provisions of 38 C.F.R. § 4.118.   
Further, the RO should adjudicate any 
matters that are found to be inextricably 
intertwined, prior to returning the case 
to the Board for further appellate 
review.  If any intertwined issue is 
denied and no disagreement is filed, it 
should not be certified to the Board 
unless all applicable appellate 
procedures are followed. 

6.  The RO should also consider whether 
the appellant's claim for an increased 
evaluation should be submitted to 
the Under Secretary for Benefits or the 
Director, VA Compensation and Pension 
Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(1999).  

7.  The RO should consider carefully and 
with heighten mindfulness the benefit of 
the doubt rule.  38 U.S.C.A. § 5107(b).  
If the evidence is not in equipoise, the 
RO should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991). 

8.  The appellant is hereby informed that 
he may furnish additional evidence and/or 
argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109, 112 (1995); and 
Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

Thereafter, if the decision remain adverse, the appellant and 
his representative should be furnished a supplemental 
statement of the case and afforded a reasonable period of 
time within which to respond thereto. Then, the claims 
folder, if in order, should be returned to the Board for 
further appellate consideration.  The appellant is not 
required to take any action unless he is so informed.  The 
purpose of this REMAND is to obtain additional information.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

 



